t c memo united_states tax_court richard steinberger and c maria riva petitioners v commissioner of internal revenue respondent docket no filed date james s macbeth for petitioners william f castor for respondent memorandum findings_of_fact and opinion paris judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in and accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure in relation to petitioners’ and federal_income_tax respectively the issues for decision are whether petitioners’ elections to group certain activities with their airplane activity as a single activity for section purposes were valid elections for the years in issue the airplane activity on its own was entered into for profit for and and petitioners are liable for accuracy-related_penalties for the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioners resided in kansas when they timely filed their petition i petitioners’ medical activities dr steinberger has practiced medicine since specializing in urology he practiced as an employee and shareholder of wichita urology group p a wug from its formation in and continued to do so during the years in the federal_income_tax returns of air urology investments llc aui the entity that operated the airplane and was taxed as a partnership were not examined for the years in issue respondent disallowed the flow through losses petitioners reported on the schedules e supplemental income and loss attached to their form sec_1040 u s individual_income_tax_return for the years in issue because he determined that the airplane activity was not entered into for profit when discussing the airplane activity infra the court will refer to the activity as either aui’s or petitioners’ airplane activity unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent also made adjustments to petitioners’ alternative_minimum_tax and their minimum_tax_credit those adjustments are computational and will not be discussed further issue he and six other doctors each owned an equal one-seventh interest in wug during the years in issue at no time from its formation until the time of trial did dr steinberger serve as wug’s president his wife dr riva specialized in pediatric pulmonology as an employee of the university of kansas school of medicine during the years in issue wug after deducting certain common or shared expenses such as utilities office overhead and rent from its gross_receipts allocated its net receipts to its shareholders in two shares--a pro_rata share and a production share wug allocated one-third of its net receipts equally to its shareholders as the pro_rata share it allocated the remaining two-thirds of its net receipts to its shareholders on the basis of their respective percentages of production--receipts from services provided by an individual shareholder divided by the total receipts from services provided by all shareholders--as the production share each shareholder’s gross pay comprised his or her pro_rata and production shares wug then deducted certain individual or personal expenses--such as malpractice insurance premiums retirement_plan contributions and travel expenses--from each shareholder’s gross pay dr riva did not participate in and was not present at the proceedings she and dr steinberger filed joint federal_income_tax returns for the years in issue and she will be bound by the court’s decision all of the income wug allocated to dr steinberger for the years in issue was reported on forms w-2 wage and tax statement for the years in issue dr steinberger also held ownership interests in kansas surgery recovery lp an outpatient surgery center via christie cyberknife llc a radiosurgery center and south kansas lithotripsy ii petitioners’ farming activity petitioners also equally owned pegasus meadows llc which was organized in in they used personal funds to purchase farmland in iowa which was held by pegasus meadows petitioners contracted with farmers national co to supply a local farm manager to oversee the day-to-day operations of the farm iii petitioners’ airplane activity for as long as dr steinberger has been licensed to practice medicine he has also been a licensed pilot and was so in the years in issue in petitioners sought advice from advocate aircraft taxation co advocate about the purchase and operation of an airplane dr steinberger sought advocate’s services south kansas lithotripsy is identified as both an llc and an llp in the stipulation of facts sometime in advocate aircraft taxation co became advocate legal consulting group advocate will be used to refer to both entities after doing internet research and upon advice from the airplane dealer from whom a cirrus sr airplane airplane was purchased in date in furtherance of that goal advocate formed two limited_liability companies--air urology llc au and aui aui was taxed as a partnership dr steinberger had a membership interest and dr riva a membership interest in aui au was taxed as a disregarded_entity aui was the sole member of and wholly owned au in date au purchased the airplane the airplane had a single engine and four seats including crew seating after au purchased the airplane dr steinberger began flying it for both personal and work-related travel he was the only person who flew the airplane during the years in issue a airplane lease sec_1 lease between au and dr steinberger personally au as owner and dr steinberger as operator entered into an aircraft rental agreement some time in the pertinent provisions of the agreement are explained infra the agreement states that dr steinberger’s purpose for renting the airplane is transporting operator or its guests on a noncommercial basis the agreement the blanks to fill in the dates on the first page of the agreement are empty and is typeset on the agreement the document is not otherwise dated is an hourly rental agreement of dollar_figure per flight hour less direct_cost for any fuel purchased the rental period consists of flight time during the term of the agreement the owner will bear all maintenance and fuel costs during each rental period and keep the airplane insured under the agreement the operator assumes and shall bear the entire risk of loss theft confiscation damage to or destruction of the aircraft from any cause whatsoever dr steinberger signed the agreement as the chairman of au and for himself personally lease between au and aui au as owner and aui as operator entered into a more detailed aircraft hourly rental agreement in the pertinent provisions of the agreement are explained infra the agreement states that aui’s purpose for renting the airplane is transporting operator or its members directors officers employees and guests in furtherance of its primary non-transportation business and its employee_benefits the agreement is an hourly rental agreement for dollar_figure per flight hour with an initial rental payment of dollar_figure due on date under the agreement the similar to dr steinberger’s personal aircraft rental agreement the blanks to fill in the dates on the first page of the agreement are empty and is typeset on the agreement the delivery and acceptance certificate attached to the agreement is dated operator is responsible at its own cost and expense for the airplane’s maintenance the operator also assumes and shall bear the entire risk of loss theft confiscation damage to or destruction of the aircraft from any cause whatsoever the operator will also insure the airplane and pay to or indemnify the owner for all franchise gross_receipts rental sales use excise personal_property ad valorem value added leasing leasing use stamp landing airport use or other taxes levies imposts duties charges fees or withholdings of any nature the agreement includes an indemnification clause whereby the operator indemnifies the owner from and against any and all losses claims suits demands costs and expenses of every nature arising directly or indirectly from or in connection with the possession maintenance condition storage use operation or return operation of the aircraft dr steinberger signed the agreement as both au’s and aui’s chairman lease between au and wug au as owner and wug as operator entered into an aircraft hourly rental agreement in date the pertinent provisions of the agreement are explained infra the agreement states that wug’s purpose for renting the airplane is transporting operator or its members directors officers employees and guests in furtherance of its primary non-transportation business use the agreement is an hourly rental agreement for dollar_figure per flight hour with a stipulated loss value of dollar_figure the agreement requires that either dr steinberger or another duly licensed pilot agreed upon by the parties shall operate the airplane under the agreement the owner is responsible for maintaining and insuring the airplane the operator assumes and shall bear the entire risk of loss theft confiscation damage to or destruction of the aircraft from any cause whatsoever there is no indemnification clause in the agreement but petitioners personally this agreement like the other two agreements au entered into have no dates on the first page save typeset on the agreement and no dates next to the parties’ signatures the action of directors by written consent in lieu of meeting attached to the agreement is dated date the parties stipulated that wug paid rent of dollar_figure per flight hour for the years in issue there is no evidence in the record that wug ever agreed to pay rent of more than dollar_figure per flight hour as agreed to in the aircraft hourly rental agreement entered into by au and wug signed indemnification and release forms dated date indemnifying wug and releasing all claims against it attributable to dr steinberger’s operation of the airplane the agreement is signed by dr steinberger for au and by wug’s president attached to the agreement is a wug document entitled action of directors by written consent in lieu of meeting approving the agreement and authorizing wug’s president to enter into the agreement on wug’s behalf the document is signed by five of wug’s six directors one of whom was dr steinberger b operation of the airplane dr steinberger recorded his flights for the years in issue on flight logs advocate provided him the operator listed for each flight was either aui or wug--dr steinberger personally is not listed as the operator for any of the flights for the years in issue aui is listed as the operator for all training and maintenance flights and for any personal flights dr steinberger made during the years in issue flight hours for the years in issue in dr steinberger recorded a total of flight hours aui is identified as the operator for of those flight hours which included hours of training and maintenance and wug is identified as the operator for of those hours the flight log shows that dr steinberger flew his daughter to a club meeting on date and returned with her on date aui is identified as the operator for that flight but the log’s use column for that flight is labeled pne for personal nonentertainment the flight log also shows that dr steinberger picked up his son from college and then took him back the weekend of date aui is also identified as the operator for that flight and the log’s use column for that flight is also labeled pne in dr steinberger recorded a total of flight hours aui is identified as the operator for of those flight hours which included hours of training and maintenance and wug is identified as the operator for of those flight hours two of aui’s flights in were to iowa--the first to purchase the farmland in april and the second in septemberdollar_figure the parties stipulated that aui paid rent to au for flight hours which included hours for training and maintenance and wug paid rent to au for flight hours for the flight log for entered into evidence does not support the parties’ stipulated flight hours the parties stipulated that aui paid rent to au for flight hours which included hours of training and maintenance and wug paid rent to au for flight hours for the flight log for entered into evidence does not support the parties’ stipulated flight hours the parties stipulated that dr steinberger flew to iowa to inspect the farm two to three times a year the flight logs for and do not support that continued in dr steinberger recorded a total of flight hours through date there is no flight log for november and date in the record aui is identified as the operator for of those flight hours which included hours of training and maintenance and wug is identified as the operator for of those flight hours there was only one completed flight to the farmland in iowa in see supra note dr steinberger again flew to pick his son up from and return him to college aui is identified as the operator for that flight and the log’s use column is labeled pne wug flights although based in wichita wug’s doctors traveled to cities throughout kansas to provide services to patients at rural clinics with some doctors traveling as far as dodge city and liberal kansas which are and miles and take approximately three and four hours to travel to by automobile from wichita respectively the doctors’ personal preferences dictated their modes of continued stipulation the only other flights to iowa listed in the flight logs are an date flight and an date flight that was aborted because of weather the parties stipulated that aui paid rent to au for flight hours which included hours of training and maintenance and wug paid rent to au for flight hours the flight log from january to date entered into evidence does not support the parties’ stipulated flight hours transportation during the years in issue dr steinberger was the only wug doctor who flew to rural clinics other wug doctors began flying to rural clinics after the years in issue but their flights were by in chartered aircraft provided by the rural clinic the airplane was hangared at benton airpark which is approximately miles from wug’s main office and miles from petitioners’ residence the parties stipulated that it took dr steinberger approximately five minutes to ready the airplane for flight dr steinberger began traveling to wellington kansas in and anthony kansas in wellington i sec_40 miles from petitioners’ residence in benton airpark is also known as lloyd stearman field the parties stipulated that it took dr steinberger five minutes to travel to the airpark from his residence to reach the airpark in five minutes dr steinberger would have to drive miles per hour the parties stipulated dr steinberger’s travel times to wellington and anthony using a speed of approximately miles per hour at that rate of speed he could travel only five miles in five minutes the court has chosen to disregard that stipulation as an error the parties stipulated that dr steinberger started traveling to wellington in or exhibit 52-j is a list of cities wug doctors traveled to and when they started traveling there dr steinberger is listed as having started traveling to wellington in wug was not formed until dr steinberger could not have started seeing patients in wellington in his capacity as a wug doctor until wichita and anthony i sec_83 miles from their residence it would take dr steinberger approximately minutes to drive to wellington and approximately minutes to fly there it took him approximately minutes to drive to anthony and approximately minutes to fly there the parties stipulated that dr steinberger alternated flying to wellington and anthony once a week for the years in issue he would see patients for half a day in either wellington or anthony and then return to wichita to see patients for the remainder of the day iv federal_income_tax returns petitioners filed federal_income_tax returns for themselves and aui for the years in issue and for pegasus meadows for a petitioners’ individual returns and pegasus meadows’ return petitioners reported combined income from wug and the university of kansas of dollar_figure dollar_figure and dollar_figure on form sec_1040 for and respectively they reported passive_income from kansas surgery recovery center lp south kansas lithotripsy wug building and via christie according to dr steinberger’s flight log he did not fly to anthony between february and august cyberknife llc of dollar_figure dollar_figure and dollar_figure on schedules e supplemental income and loss attached to their and returns respectively petitioners also reported passive losses from aui of dollar_figure dollar_figure and dollar_figure on the schedules e attached to their returns for and respectively additionally petitioners reported a passive loss from pegasus meadows of dollar_figure on the schedule e attached to their return plane rental of dollar_figure is reported as an other expense on pegasus meadows’ form_1065 u s return of partnership income which generated the loss petitioners reported on their schedule e there is no aircraft rental agreement in the record with pegasus meadows as a party bkd llp a wichita accounting firm prepared petitioners’ individual returns for the years in issue and pegasus meadows’ return b aui’s partnership returns petitioners filed forms for aui for the years in issue reporting the losses they reported on the schedules e attached to their individual returns for the the parties stipulated that passive_income for was dollar_figure years in issue on the form_1065 aui included dollar_figure in its gross_receipts or sales advocate prepared all of aui’s returns for the years in issue on the form_1065 leasing is identified as the principal business activity and aircraft is identified as the principal product or service attached to the form_1065 is an election to group au and aui for purposes of sec_469 passive_activity_losses and activities not engaged in for profit signed by dr steinberger on the and forms property mgmt is identified as the principal business activity and the principal product or service attached to the and forms are elections to group aui and wug for purposes an undated unsigned invoice from aui to pegasus meadows was entered into evidence as a joint exhibit purporting to show two payments from pegasus meadows to aui on date of dollar_figure and dollar_figure and one payment on date of dollar_figure totaling dollar_figure dr steinberger testified on cross-examination that he did not prepare the invoice and did not remember seeing it before he also testified that he thought the payments had come from his personal account because pegasus meadows did not have a bank account in although pegasus meadows reported the dollar_figure as plane expenses dr steinberger testified that the payments on the invoice were management fees for his overseeing the operations on the farmland there was no explanation given for why two payments made in were reported as expenses for dr steinberger’s testimony about the dollar_figure was vague disjointed self-serving and contrary to what was reported on pegasus meadows’ form_1065 and the court need not accept it see 87_tc_74 of sec_469 and sec_183 the election for is signed by dr steinberger the election for is not signed v notice_of_deficiency and petition to the tax_court respondent issued petitioners a notice_of_deficiency for the years in issue determining that the airplane activity was not engaged in for profit for any of the years in issue and that they were liable for a sec_6662 accuracy-related_penalty for each year in issue petitioners timely petitioned the court for redetermination opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed 503_us_79 292_us_435 under certain circumstances the burden_of_proof as to factual matters may shift to the commissioner pursuant to sec_7491 petitioners did not argue for a burden shift under sec_7491 and the record does not establish that the prerequisites for a burden shift have been met therefore the burden_of_proof remains theirs i sec_183 generally the internal_revenue_code allows deductions for ordinary and necessary expenses paid_or_incurred in conducting a trade_or_business or for the production_of_income sec_162 sec_212 under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowed except as provided for in subsection b to determine whether and to what extent sec_183 and the regulations thereunder apply the activity of the taxpayer must be ascertained sec_1 d income_tax regs after all the facts and circumstances are taken into consideration a taxpayer’s multiple activities may be treated as one activity if the activities are sufficiently interconnected id the most important factors to be considered are the degree of organizational and economic interrelationship of the undertakings the business_purpose served by carrying on the undertakings separately or together and the similarity of the undertakings id generally the commissioner will accept the taxpayer’s characterization of multiple activities as either a single activity or separate activities id the taxpayer’s characterization will not be accepted however when it appears that it is artificial and cannot be reasonably supported by the facts and circumstances of the case id in addition to the factors provided in the regulations the court also considers the following factors whether the activities are conducted at the same place whether the activities were part of the taxpayer’s efforts to find sources of revenue from his land whether the activities were formed separately whether one activity benefited from the other whether the taxpayer used one activity to advertise the other the degree to which the activities shared management the degree to which one caretaker oversaw the assets of both activities whether the taxpayer used the same accountant for the activities and the degree to which the activities shared books_and_records see topping v commissioner tcmemo_2007_92 slip op pincite citing mitchell v commissioner tcmemo_2006_145 slip op pincite ii whether aui’s and au’s activities were a single activity for on a statement attached to aui’s form_1065 petitioners elected to group aui and au for purposes of sec_183 for the parties stipulated au was a disregarded_entity for federal tax purposes but can still be considered a business_entity see sec_301_7701-2 proced admin regs that aui elected to combine its activities with wug’s activities for the years in issue that stipulation is contradicted by the election attached to aui’s form_1065 and signed by dr steinberger and the court does not have to accept the parties’ stipulation see 93_tc_181 stating that the court may disregard a stipulation of the parties if it is clearly contrary to facts disclosed by the record when the factors are examined petitioners’ grouping of aui and au as a single activity for should be allowed au was a disregarded_entity and aui was its only member au purchased the airplane that aui operated on a regular basis petitioners organized both entities at the same time and dr steinberger was the caretaker and only pilot of the airplane in he also managed the books_and_records for both entities petitioners’ election to group aui and au for was not artificial therefore aui’s activity and au’s activity can be grouped as a single activity for purposes of sec_183 for iii whether aui and au’s activity was engaged in for profit for now that petitioners’ activity for has been ascertained see sec_1 d income_tax regs the court must decide whether the activity was entered into for profit to decide whether a taxpayer is carrying_on_a_trade_or_business so that his expenses are deductible under sec_162 the court examines whether the taxpayer’s primary purpose and intention in engaging in the activity is to make a profit 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir the taxpayer’s expectation of profit need not be a reasonable one but merely bona_fide id sec_1_183-2 income_tax regs whether a taxpayer expects to realize a profit is a question of fact and is resolved by examining all of the facts and circumstances of the case dreicer v commissioner t c pincite sec_1_183-2 income_tax regs the court examines the facts and circumstances of the case using the relevant factors in sec_1_183-2 income_tax regs dreicer v commissioner t c pincite those factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs no one factor is determinative id after review of all the facts and circumstances of the case it appears aui and au’s activity was not entered into for profit for and a factor-by-factor analysis of the activity for is not warranted although aircraft leasing is identified as the principal business activity on aui’s form_1065 petitioners repeatedly stated--in the stipulation of facts through testimony and on brief--that aui was not in the airplane leasing business while decrying the notion that aui was ever in the airplane leasing business petitioners argued that aui’s profit_motive was its connections with dr steinberger’s medical practice and petitioners’ real_estate investments aui’s business activity is not identified as property management until so the proposed profit_motive of combining dr steinberger’s medical practice and petitioners’ real_estate investments was not adequately disclosed for for aui was not grouped with wug for sec_183 purposes therefore wug’s activity for will not be examined to determine aui and au’s profit_motive for that year according to dr steinberger’s flight log aui’s flights for that year were training and maintenance flights dr steinberger’s personal flights and two flights for possible investments--one to attend a land auction on date and another to inspect farmland in ottawa kansas on date petitioners made no land purchases as a result of either of those flights and there is no evidence in the record that petitioners owned any investment properties in the majority of aui’s flights for were either training and maintenance flights or dr steinberger’s personal flights therefore the court finds that aui and au’s airplane activity was not engaged in for profit for therefore respondent’s determination to disallow the airplane activity’s flow-through loss that petitioners reported on the schedule e attached to their return is sustained iv whether aui’s and wug’s activities were a single activity for and petitioners argue that dr steinberger and wug had common business concerns and goals that prompted him to form aui acquire the airplane and then use it to fly to rural communities served by wug and dr steinberger they rely heavily on the cases 868_f2d_833 6th cir aff’g in part rev’g in part tcmemo_1986_569 and 98_fedclaims_596 the court will examine each of the three factors from the regulations with the corresponding additional factors separately as well as petitioners’ reliance on petitioners combined only dr steinberger’s medical activity with the airplane activity dr riva neither piloted the airplane nor flew with dr steinberger during the years in issue campbell and morton while petitioners argue that aui and wug are economically intertwined when the entire economic relationship and its consequences are examined see campbell v commissioner f 2d pincite it is but a mere string that fastens the two a degree of organizational and economic interrelationship dr steinberger and dr riva are the only members of aui with and membership interests respectively wug is a professional association with seven members each having an equal one-seventh share dr steinberger had a one-seventh share in wug but was not its president during the years in issue dr riva was not a wug shareholder during the years in issue wug was formed in and had been in existence for five years before petitioners formed aui in petitioners did not consult with wug or its president before forming aui the two entities do not share books_and_records and do not use the same accountant while dr steinberger is the caretaker of the airplane he does not have the same role for wug he is one of seven shareholders and not its president while both of the activities are based in wichita they are not conducted at the same place wug has it own office building and the airplane is hangared at benton airpark approximately miles away in campbell v commissioner f 2d pincite the u s court_of_appeals for the sixth circuit found that the two entities involved hcc and health air had a close relationship and that their relationship established a profit_motive all of the shareholders of hcc formed the partnership health air and each partner executed full recourse promissory notes for the entire balance of the airplane id pincite here dr steinberger is the only link between the two entities and wug played no part in acquiring the airplane the degree of wug and aui’s organizational and economic interrelationship is not strong enough to support a finding that the two are a single activity under sec_1_183-1 income_tax regs b business_purpose of conducting activities separately or together petitioners argue that wug and aui had the shared business_purpose of serving wug’s patients in rural kansas communities another wug doctor and shareholder testified that dr steinberger started wug’s expansion of practice in rural areas while that may be true dr steinberger’s first foray into expanding wug’s practice was to start seeing patients in wellington kansas in wellington is approximately miles from wichita and dr steinberger drove there dr steinberger added trips to anthony kansas in after aui purchased the airplane anthony is approximately miles from wichita and dr steinberger both flew and if weather did not permit drove there during the years in issue only one other wug doctor saw patients outside wichita he drove to el dorado kansas approximately miles from wichita to see patients there while more wug doctors began seeing patients in communities other than wichita in the years following the years in issue it is important to note that the majority of them drove to their destinations including one who drove to liberal kansas which is approximately miles from wichita dr steinberger bore all of the expenses for wug flights wug deducted the rent aui charged wug through their hourly aircraft rental agreement from dr steinberger’s gross wages as a personal travel expense--just as the travel_expenses for wug doctors who drove to see patients in other communities were deducted from their wages ultimately dr steinberger personally was financially responsible for wug’s rental expenses for the airplane dr steinberger did not advertise the use of the airplane for wug business indeed he was the only wug doctor who used the airplane to travel to other communities to see patients and the airplane was not leased to any other third parties additionally dr steinberger did not use the airplane to deliver medical supplies or equipment to rural clinics on behalf of wug wug did not benefit from dr steinberger’s use of the airplane because he could have just as easily driven to wellington and anthony in 222_f3d_830 10th cir aff’g in part rev’g in part tcmemo_1997_54 the u s court_of_appeals for the tenth circuit reversed in part this court’s holding that the taxpayer’s expenses associated with the use of a lear jet were unreasonable under sec_162 id pincite the court_of_appeals put significant weight on the time savings the taxpayers enjoyed by use of the lear jet over commercial air travel id pincite there on the basis of a factual finding of hours of travel time saved with each flight on the lear jet the court found that the taxpayers saved hours of travel time over the trips they made to their oregon timber farm id pincite here dr steinberger chose to fly to wellington and anthony approximately and miles from wichita respectively it was not required for him to do so indeed there was testimony that it was a doctor’s personal choice whether he drove or flew to see patients outside wichita it took dr steinberger approximately to minutes to drive to wellington and approximately to minutes to drive to anthony it took him approximately to minutes to fly to wellington and approximately to minutes to fly to anthony the parties stipulated that it took dr steinberger five minutes to ready the airplane for flight he made these trips once a week in alternating weeksdollar_figure dr steinberger’s travel time to the airpark was closer to 7½ minutes rather than when his travel time to the airpark and the time to ready the airplane for flight are added to the stipulated flight times dr steinberger saved no time by flying to wellington--in fact it took longer than driving--and less than an hour for a round-trip flight to anthony these are not substantial time savings that would justify dr steinberger’s flying as opposed to driving to wellington and anthony see kurzet v commissioner f 3d pincite there was no change in the amount of time dr steinberger spent in wellington and anthony whether he drove or flew--he was there for half of the day and then returned to wichita to see patients theredollar_figure wug did not benefit from dr steinberger’s use of the airplane dr steinberger simply used the airplane to travel to wellington and anthony all see supra note petitioners presented no evidence about the number of patients dr steinberger saw in wellington and anthony on days that he flew versus days that he drove the only evidence presented was that he spent half a day in each location before returning to wichita to see more patients expenses related to the use of the airplane for those flights were deducted from his gross_income as personal expenses petitioners also argue that the facts here are strikingly similar to the facts of 98_fedclaims_596 there the taxpayer was the creator of the hard rock brand and a cofounder of the hard rock cafe chain id pincite he created a c_corporation and several s_corporations of which he was either the majority shareholder or the only shareholder to manage his business id one such entity was red white and blue pictures inc rwb id rwb owned the real_estate on which several hard rock cafes were built and acted as the landlord for those cafes it also owned the airplanes to which the disallowed deductions related id pincite the taxpayer used the airplanes to fly from the hard rock headquarters in los angles california to the hard rock hotel and cafe in las vegas nevada and to various other cities to conduct meetings where future hard rock hotels or casinos possibly would be built id pincite there the argument with which the u s court of federal claims agreed was that all of the taxpayer’s entities were operated as a unified business_enterprise id pincite dr steinberger’s business affairs for the years in issue were far from strikingly similar to the facts of morton dr steinberger was a one-seventh owner of a medical practice and he and his wife were the only members of an llc that owned an airplane that he used to travel to two rural kansas cities close to wichita where wug was based in morton the taxpayer was the majority or only shareholder of several corporations each used to control certain aspects of his business additionally the entity that owned the airplane rwb did more than just own the airplane--it also owned the real_property on which several of the hard rock cafes were built and served as the landlord of those cafes petitioners have failed to show that wug and aui shared the characteristics of a unified business_enterprise as the entities did in morton c similarity of activities the similarity of the activities will also be examined to determine whether two activities should be treated as a single activity here there are no similarities between the two activities one is a medical practice specializing in urology the other involved an airplane dr steinberger purchased because he enjoyed flying and personally preferred to fly instead of to drive to wellington and anthony d conclusion the court finds that petitioners’ characterization of aui and wug as a single activity is artificial and not supported by the facts and circumstances of the case v aui’s airplane activity examined on its own petitioners argue in the alternative that if aui and wug are not a single activity for sec_183 purposes aui on its own was engaged in for profit during and aui’s activity on its own is examined under the same factors used to examine aui and au’s activity for see supra pp a review of all of the facts and circumstance and the entire record shows that aui was not engaged in the airplane activity to make a profit and that a detailed factor-by-factor analysis is unnecessary the analysis of aui’s activity on its own for and is almost the same as the analysis of aui and au’s activity for 2007--the majority of flights were training and maintenance and personal flights petitioners did own farmland in iowa in and but their argument for how much time was spent there is not supported by the record the parties’ stipulation of two to three flights a year to iowa is contradicted by dr steinberger’s flight logs entered into evidence see supra note additionally as petitioners stated numerous times aui was not in the airplane rental business furthermore dr steinberger certainly took personal pleasure in flying he has been a licensed pilot for as long as he has been a licensed physician and he testified that he preferred flying to as opposed to driving to wellington and anthony on the basis of this record the court finds that aui was not engaged in the airplane activity for profit for and therefore respondent’s determination to disallow the airplane activity’s flow-through losses that petitioners reported on the schedules e attached to their and returns is sustained vi accuracy-related_penalties respondent determined sec_6662 penalties of dollar_figure dollar_figure and dollar_figure for and respectively sec_6662 and b and authorizes a penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax under sec_7491 the commissioner bears the burden of production with regard to penalties 116_tc_438 once the commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner t c pincite- hall v commissioner 729_f2d_632 9th cir aff’g tcmemo_1982_337 there is a substantial_understatement_of_income_tax for any year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 higbee v commissioner t c pincite here the understatements of income_tax are dollar_figure dollar_figure and dollar_figure for and respectively which are greater than of the tax required to be shown on the returns which in turn is greater than dollar_figure for each year thus the understatement for each year in issue is substantial for purposes of the sec_6662 accuracy-related_penalty the court concludes that respondent met his burden of production in showing that petitioners substantially understated their federal_income_tax for and pursuant to sec_6664 no penalty shall be imposed under sec_6662 with regard to any portion of an underpayment if it can be shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id see also remy v commissioner tcmemo_1997_72 reasonable_cause requires a taxpayer to have exercised ordinary business care and prudence as to the disputed item 115_tc_43 citing 469_us_241 162_f2d_628 3d cir 122_f2d_843 3d cir and 110_tc_297 aff’d 299_f3d_221 3d cir good-faith reliance on the advice of an independent competent professional about the tax treatment of an item may meet this requirement id to reasonably rely on a professional’s advice a taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment id pincite petitioners’ individual federal_income_tax returns for the years in issue were prepared by bkd llp bkd did not prepare aui’s partnership returns and was not associated with any aspect of the purchase or use of the airplane besides including aui’s losses on the schedules e attached to petitioners’ returns for the years in issue and including a plane rental expense on pegasus meadows’ form_1065 consequently the court will analyze petitioners’ reliance on a professional’s advice claim by examining advocate’s advice to petitioners about the grouping of aui and au for and the grouping of aui and wug for and and the use of the airplane advocate specializes in assisting taxpayers who wish to purchase and use an airplane for business purposes it is made up of attorneys cpas and tax advisers and has been in existence in some form or another since the late 1990s advocate was a competent professional with sufficient expertise to justify reliance upon its advice petitioners provided advocate with the airplane flight logs for each year in issue and other required_documentation to prepare aui’s returns a partner at advocate testified that aui’s returns were driven by the airplane’s flight logs more than any other document advocate prepared aui’s returns and advised grouping aui and au as a single activity for and aui and wug as a single activity for and for sec_183 purposes a although the parties stipulated that aui elected to combine its activities with wug’s for the years in issue the record makes it clear that aui elected to group aui and au for sec_183 purposes for see supra pp petitioners made no argument at trial or on brief that the election to group aui and au as a single entity for purposes of sec_183 was based on a good- faith reliance on advocate’s professional advice their entire argument focused on the grouping of aui and wug therefore the accuracy-related_penalty for must be deemed conceded see rule a 103_tc_111 citing 90_tc_488 even if petitioners had not conceded the accuracy-related_penalty for the court would still find them liable for the penalty all of the flights aui operated in except two were training and maintenance flights and dr steinberger’s personal flights the court found that aui and au as a single activity was not entered into for profit therefore petitioners are liable for an accuracy-related_penalty for a substantial_understatement_of_income_tax for b and petitioners did however rely in good_faith on advocate’s professional advice to group aui’s and wug’s activities for and petitioners had no reason to doubt advocate’s advice about grouping aui and wug for purposes of sec_183 and were not required to seek a second opinion on the matter see although petitioners made no argument that aui was engaged in for profit on its own for the court would find as it did for and that aui’s activity on its own was not engaged in for profit for boyle u s pincite to require the taxpayer to challenge the attorney to seek a ‘second opinion ’ or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place citing 178_f2d_769 2d cir petitioners have met each requirement of the three-prong test for reliance on the advice of a professional and they exercised ordinary business care and prudence in reliance on advocate’s advice for and therefore the court finds that petitioners had reasonable_cause for grouping aui and wug as a single activity for sec_183 purposes and no sec_6662 accuracy-related_penalty shall be imposed for or dollar_figure the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit respondent included boilerplate language in the notice_of_deficiency that petitioners were liable for accuracy-related_penalties for the years in issue because of negligence a substantial_understatement_of_income_tax or a valuation misstatement a valuation misstatement was not in issue here the parties’ arguments focused on whether petitioners had reasonable_cause for relying on advocate’s advice because the court finds they did not have reasonable_cause for their substantial_understatement_of_income_tax but did have reasonable_cause for grouping aui and wug for and there is no need to discuss whether petitioners were negligent for purposes of sec_6662 to reflect the foregoing an appropriate decision will be entered
